FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a - 16 or 15d - 16 of the Securities Exchange Act of 1934 For the month ofAugust HSBC Holdings plc 42nd Floor, 8 Canada Square, London E14 5HQ, England (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F). Form 20-FX Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934). Yes No X (If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ). HSBC HOLDINGS PLC 17 August 2015 Notification of Transactions of Persons Discharging Managerial Responsibilities and Connected Persons This announcement is made in accordance with DTR 3.1.2 R and 3.1.4 R(1)(a) (i) On 14 August, HSBC Holdings plc was advised that the following US$0.50 ordinary shares (the "Shares") were acquired and subsequently sold following the exercise of options under the HSBC Holdings Savings-Related Share Option Plan in London on that date. Director Name Exercise price per Share Shares acquired Sale price per Share Shares sold Douglas Flint £4.4621 £5.5620 (ii) On 17 August, HSBC Holdings plc was advised that the following acquisition of Shares took place in Hong Kong on that date. Director Name Price per Share Shares acquired Laura Cha HK$68.10 For any queries related to this notification please contact: Nickesha Graham-Burrell, Senior Assistant Company Secretary on +44 (0)20 7992 3633. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. HSBC Holdings plc By: Name:Ben J S Mathews Title:Group Company Secretary Date:17 August 2015
